Citation Nr: 0020439	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-46 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to vocational rehabilitation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1993 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously before the Board in June 1997, 
when it was remanded to comply with the veteran's request for 
a Travel Board hearing.  It has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board notes that the veteran was scheduled to 
provide testimony at Travel Board hearings in December 1999 
and June 2000, but he failed to appear.  Therefore, his 
request for a personal hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).  Accordingly, the Board finds that the 
RO complied with the directives of the June 1997 remand to 
the extent permitted by the cooperation of the veteran.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Thus, a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The evidence demonstrates that the veteran's disabilities 
currently prevent him from successfully pursuing a vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with his abilities, aptitudes and 
interests.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3101 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 21.35, 21.53, 21.198, 21.362, 21.364 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file reflects that the veteran 
is currently service-connected for the following 
disabilities:  Crohn's disease, evaluated as 60 percent 
disabling; organic personality syndrome, evaluated as 50 
percent disabling; generalized tonic clonic seizure disorder 
secondary to steroid medication, evaluated as 20 percent 
disabling; vertigo secondary to steroid medication, evaluated 
as 10 percent disabling; hypertension, evaluated as 10 
percent disabling; proximal muscle group myopathy secondary 
to steroid medication, evaluated as noncompensable (zero 
percent); and ecthyma, evaluated as noncompensable.  He has 
had a combined disability rating of 90 percent, effective 
April 8, 1991.  The veteran has also been in receipt of a 
total disability rating based upon individual unemployability 
(TDIU) since April 8, 1991.  Furthermore, the veteran has 
been recognized as having the following nonservice-connected 
disabilities:  glaucoma, cataracts, uveitis, congestive heart 
failure, excessive sweating, convulsions, hepatitis B, 
diabetes mellitus, pernicious anemia, recurrent upper 
respiratory infections, and benign parotid tumor.

The veteran's DD Form 214 reflects that his primary military 
specialty and related civilian occupation was that of a 
clerk.  Also, this document states that the veteran completed 
no training or education programs.

The record reflects that the veteran initially applied for 
vocational rehabilitation benefits in December 1989, pursuant 
to Chapter 31, Title 38, United States Code.  He subsequently 
had an initial counseling session in March 1990.  A 
Counseling Record from this initial session noted that the 
veteran wanted to go back to work, if possible.  He reported 
that he was interested in pursuing an education in the law.  
The veteran reported that he had completed was 14 years of 
education.  Also, he had received training as a clerk, 
business manager, and as a contractor.  His hobbies including 
swimming and reading.  With respect to his work history, he 
reported that he worked in business management from 1985 to 
1989; as a general contractor from 1985 to 1989; and 
management/maintenance from 1987 to 1989.  The veteran stated 
that his work during military service was special services.  
Moreover, the veteran reported that during the past 8 months, 
he had been in the hospital at least once a month with acute 
flare-ups every few weeks of his Crohn's disease.  He also 
stated that due to this disability he could not work at the 
time of this counseling session even if he wanted to.

The record reflects that the veteran subsequently failed to 
appear for vocational rehabilitation appointments scheduled 
in May, June, July, August, September, and November 1990.  
Accordingly, his claim was deemed to be closed.  

The veteran submitted a new application for vocational 
rehabilitation benefits in June 1991.  He subsequently had a 
new counseling session in May 1993, were he essentially 
reiterated the same information as the shown on the March 
1990 Counseling Record.  He also emphasized that he had been 
unemployed since 1989.

The evidence on file includes a June 1993 opinion from a 
counseling psychologist regarding the medical feasibility of 
the veteran's request for vocational rehabilitation.  Among 
other things, it was noted that the veteran had been 
unemployed since 1989, and that he was forced to quit his 
last job because of the severity of his disabilities.  It was 
also noted that he was, at that time, 41 years of age, had 
two years of college, and had 48 months of creditable Chapter 
31 entitlement.  His eligibility termination date was June 
14, 2001.  Overall, the counseling psychologist opined that 
it did not appear that the veteran was medically feasible for 
training because of the serious nature of his disabilities.  
Further, the counseling psychologist opined that it might be 
better for the veteran to devote his efforts to improving his 
physical and psychological condition by appropriate 
therapeutic interventions.  The counseling psychologist also 
found that the veteran was able to care for his own needs, 
that he got around well, and probably did not need to be 
considered for Independent Living services.

Also on file is a Counseling Record - Narrative Report, 
promulgated by the counseling psychologist, which was dated 
in August 1993.  This Report noted that the veteran had been 
unemployed since 1989.  Prior to that time, he had held three 
part-time jobs from 1985 to 1989, which involved the 
management and maintenance of a motel, general contracting 
work, and business management.  The veteran reported that he 
did not remember how much income he earned from these 
positions.  It was further noted that the veteran was a high 
school graduate, and that he claimed two years of college.  
However, no transcripts were provided.  It was noted that he 
had been trained in special services while in the military.  
The veteran reported that he was interested in completing 
training that would qualify him as a lawyer.  Reviewing the 
veteran's disability condition, it was noted that he had 
numerous limitations because of his service-connected and 
nonservice-connected disabilities.  The veteran reported that 
he had been unable to find employers who would hire him 
because of his multiple disabilities.  

The Counseling Record - Narrative Report summarized the 
results of various standardized tests completed by the 
veteran for the purpose of assessing his abilities, 
aptitudes, and interest.  For example, the Career Assessment 
Inventory test suggested a general theme of occupations 
listed on the enterprising, social, and conventional scales.  
The Otis-Lennon Mental Ability Test yielded a percentage rank 
of 18 based on a norm group of individuals 17 years, 11 
months, of age, with an overall DIQ of 85.  Additionally, the 
Minnesota Multiphasic Personality Inventory test produced a 
profile that was similar to those individuals who were 
described as having a great number of chronic physical 
complaints and pre-occupation with bodily function.  It was 
stated that these individuals had much functional pain, 
fatigue, and weakness.  Further, they were usually moderately 
depressed, worrying, and pessimistic.  They tended to be 
immature, egocentric, "success," and demanding.  Moreover, 
they were prone to develop circumscribed functional 
complaints such as backaches and headaches.  They were 
sometimes touchy and overly responsive to opinions of others, 
and were inclined to blame others for their own difficulties.  
It was further stated that they were probably somewhat 
egocentric, seclusive, impulsive with scattered interest and 
energies.  Also, they often tended to be socially outgoing 
and gregarious.  

Based on the standardized testing, interview of the veteran, 
and review of the records, the counseling psychologist opined 
that it would appear that the veteran might have serious 
difficulty in completing any type of objective because of the 
severe nature of his disabilities.  Therefore, he was to be 
referred to the Vocational Rehabilitation Panel for 
recommendation concerning medical feasibility.  Further, the 
counseling psychologist emphasized that the veteran had an 
impairment of employability imposed by his service-connected 
disabilities, as well as the negative attitudes toward the 
veteran because of his disabilities.  Overall, the counseling 
psychologist concluded that the veteran had an employment 
handicap as defined by 38 C.F.R. § 21.51, based on:  1) his 
impairment of employability; 2) material contribution of the 
service-connected disability to the impairment of 
employability: and 3) because he had not overcome the effects 
of the impairment of employability through experience or 
training, or current, stable, continuing employment in an 
occupation consistent with his interest, aptitude, and 
ability.

A handwritten addendum to the August 1993 Counseling Record - 
Narrative Report reflects that the Vocational Rehabilitation 
Panel concurred with the counseling psychologist that the 
veteran was medically infeasible for training under Chapter 
31, Title 38, United States Code.  In addition, it was noted 
that the veteran had been considered for Independent Living, 
but that this was not found to be appropriate in his case.  

The veteran was informed of the denial of vocational 
rehabilitation benefits by correspondence dated in August 
1993, and he appealed the decision to the Board.  In his 
Notice of Disagreement, the veteran stated that the decision 
reached was due to medical facts which were not true.  He 
subsequently stated in his Substantive Appeal that he 
believed that school would help him as well as advance his 
chances of going back to work.  Also, he stated that he 
thought it would be good therapy.

In a December 1994 statement, the veteran's representative 
reported that the veteran felt that his physical and 
psychological conditions were static in nature, and that he 
was able to take on the responsibility of returning to the 
job market with the assistance of VA through the vocational 
rehabilitation program.  The representative also contended in 
a subsequent June 2000 statement that the benefit of the 
doubt be resolved in the veteran's favor.

It is noted that the evidence on file continues to reflect 
that the veteran has been unemployed since 1989.


Legal Criteria.  The provisions of Chapter 31, Title 38, 
United States Code are intended to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).

Basic entitlement to Chapter 31 benefits requires that the 
veteran have a service-connected disability that is rated 20 
percent disabling or more, and be found by the VA to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40 (1999).

Under the applicable law and regulations, the term 
"vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  VA shall determine the reasonable feasibility of 
achieving a vocational goal in each case in which a veteran 
is eligible to receive Chapter 31 benefits.  38 U.S.C.A. §§ 
3101, 3106; 38 C.F.R. § 21.53.

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d).  The 
criteria of feasibility are: (1) a vocational goal must be 
identified; (2) the veteran's physical and mental conditions 
must permit training to begin within a reasonable period; and 
(3) the veteran must possess the necessary educational skills 
and background to pursue the goal.  38 C.F.R. § 21.53(d).  
The criteria for a finding of reasonable feasibility for 
vocational training purposes are not the same as those 
considered when assigning disability ratings under the 
schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 
see also 38 C.F.R. Part 4.

VA is not required to provide rehabilitation services when 
the achievement of a vocational goal is not currently 
reasonably feasible beyond any reasonable doubt.  38 C.F.R. § 
21.53(e)(2).


Analysis.  As an initial matter, the Board notes that there 
is no dispute that the veteran has met the basic eligibility 
requirements for Chapter 31, vocational rehabilitation 
benefits.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  In fact, 
the RO provided initial vocational rehabilitation counseling.  
However, the RO has denied further vocational rehabilitation 
and training based on a finding that such training was not 
medically feasible because of the serious nature of the 
veteran's disabilities.  38 C.F.R. § 21.53.

In the instant case, the Board finds that the evidence 
demonstrates that the veteran's disabilities currently 
prevent him from successfully pursuing a vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with his abilities, aptitudes and 
interests.  This finding is supported by, among other things, 
the veteran's numerous service-connected disabilities, which 
have a combined schedular rating of 90 percent, and TDIU 
since April 8, 1991.  More importantly, this finding is 
supported by the conclusions of the VA counseling 
psychologist in the June 1993 medical feasibility opinion, as 
well as the August 1993 Counseling Record - Narrative Report.  
The Board notes that these conclusions were reached by 
professionals with expertise in determining the medical 
feasibility of vocational rehabilitation, and no competent 
evidence has been presented to refute these opinions.  The 
Board can not reject this evidence, or reach an opposite 
conclusion, based solely on its own unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the assertion that the veteran's disabilities 
are static in nature, the Board notes that the only evidence 
to support this finding are the veteran's own contentions.  
Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Additionally, even if the veteran's 
disabilities are static in nature, no probative evidence has 
been submitted which would tend to show that his residual 
capacity would permit him to successfully pursue a vocational 
rehabilitation program and become gainfully employed in an 
occupation consistent with his abilities, aptitudes and 
interests.  Since the only evidence from professionals 
qualified to address the effect of the veteran's numerous 
disabilities on his feasibility for vocational rehabilitation 
is to the effect that his disabilities render vocational 
rehabilitation and training medically infeasible, the Board 
must conclude that the preponderance of the evidence is 
against the claim and that it must be denied.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to vocational rehabilitation benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

